DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-17, drawn to receiving preferences of the first user from a first client device during a first preference selection session; sorting the plurality of time slots based on the preferences of the first user and compiling a first list of time slots; sending the first list of time slots to the first client device; receiving preferences of the second user from a second client device during a second preference selection session; sorting the plurality of time slots based on the preferences of the second user and compiling a second list of time slots; sending the second list of time slots to the second client device; receiving a first user selection of a time slot from the first user during a bidding session; receiving a second user selection of a time slot from the second user during the bidding session; when the first user selection overlaps with the second user selection, assigning time slots to the first user and second user based on predetermined priority rules; and when the first user selection does not overlap with the second user selection, assigning the time slot selected by the first user to the first user, and assigning the time slot selected by the second user to the second user, classified in CPC G06Q 10/063112.

II.	Claims 18-20, drawn to selecting the first new vacation period in an allotments pool; scanning preferences of each employee for preferences , classified in CPC G06Q 10/063112.

 	The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  

In the instant case, invention II has separate utility such as when preferences corresponding to the selected vacation period is found in the first employee, assigning the selected vacation period to the first employee as the first new vacation period, decreasing an allotment number of the first new vacation period, releasing the first old vacation period into the allotments pool, and decreasing an allotment number of the first old vacation period; selecting the first old vacation period in the allotments pool as the second new vacation period; scanning preferences of each employee other than the first employee for preferences corresponding to the selected vacation period based on the predetermined priority rules; and when preferences corresponding to the selected vacation period is found in the second employee, assigning the selected vacation period to the second employee as the second new vacation period, decreasing an allotment number of the second new vacation period, releasing the second old vacation period into the allotments pool, and decreasing an allotment number of the second old vacation period. See MPEP § 806.05(d).

 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
 	 	 Specifically, the inventions require, inter alia, a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
 
 	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        September 17, 2021